Citation Nr: 1612094	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of right hand injury.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for left hand arthritis.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to an initial rating in excess of 30 percent for tension headaches.

8.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Andrew L. Wener, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from June 1976 to June 1980 and active service in the Army from December 2003 to April 2005, including service in Kuwait and Iraq from March 2003 to March 2005.  He also had 23 years of non-active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007, September 2008, September 2009, January 2015, June 2015, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In May 2011, the Board remanded the case.  In October 2015, the Veteran submitted a timely Notices of Disagreement (NODs) with the RO's January 2015, June 2015, and July 2015 rating decisions that denied entitlement to issues 3 to 8 listed on the cover page.  A SOC is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding these issues.  Because the October 2015 NOD placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's hypertension pre-existed service but increased in severity during active duty.

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's hypertension was aggravated by his military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - Hypertension

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

Here, the Veteran seeks service connection for hypertension.  In his competent and credible statements and testimony the Veteran has acknowledged that the initial onset of his hypertension was not during a period of active service.  He contends that service connection is warranted because this disability worsened (i.e., was aggravated) during and as a result of his second period of active service.  He has credibly testified that during his second period of active service, his blood pressure became elevated and his medications were increased.  He asserts that the need for increased medication shows that his hypertension was aggravated by his service in Kuwait and Iraq.

The Veteran stated that he was diagnosed with hypertension in 2000, which was in between his two periods of active service, which was June 1976 to June 1980 and December 2003 to April 2005.  See VA examination (January 2013).  The evidence does show that the Veteran's hypertension pre-existed his second period of service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A June 2000 reserve treatment record notes hypertension and that he was being treated with medication.  His blood pressure was 138/96.  Although a September 2001 National Guard enlistment examination report indicates that he was in good health and did not take any medication, his blood pressure was 140/98.  Therefore, the Board finds that for his second period of service the presumption of soundness does not apply due to his elevated blood pressure readings prior to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service treatment records show elevated blood pressure readings.  A service treatment record dated January 2004 indicates that the Veteran's blood pressure was 153/97.  In addition, a service treatment record dated March 2004 shows that his blood pressure was 183/100.  Further, a service treatment record dated April 2004 indicates that his blood pressure was 141/92. 

An April 2005 service treatment record indicates that the Veteran's blood pressure was better controlled in the past and was recently more elevated.  His blood pressure was 140/90.  An additional medication was added to his treatment regimen.  Another service treatment record dated April 2005 reveals that he had blood pressure readings of 148/100, 173/99, and 150/100.

Post-service VA treatment records show ongoing treatment for hypertension.  A May 2009 VA treatment record indicates that the Veteran's blood pressure was 137/79.  In October 2009, his blood pressure was 146/96.  A January 2010 VA treatment record shows that his blood pressure was 136/83.  

A December 2012 private treatment record indicates that the Veteran's blood pressure was 130/90.  In January 2013, the Veteran was provided a VA examination.  The examiner diagnosed hypertension.  In addition, it was noted that he took medications for hypertension.  He had three blood pressure readings that indicated 164/106, 141/96, and 141/102.  The examiner stated that although the Veteran was currently on multiple medications for blood pressure control, he did not have sufficient evidence to conclude that this was necessarily because of military service.  He explained that blood pressure control can be difficult for certain individuals because of genetic/inherited traits, in addition to lifestyle issues such as diet and sedentary activity.

The Board assigns little probative value to the VA examiner's opinion.  The examiner's opinion is inadequate because it does not provide a rationale for finding that the increased severity of the Veteran's hypertension was due solely to genetic/inherited traits and lifestyle issues, and not service.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Therefore, the examiner's opinion is afforded little probative value.

Considering all of the evidence together, and resolving reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that his hypertension was aggravated by his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Veteran entered his second period of service with hypertension and the evidence shows that the Veteran's hypertension increased in severity during service.  In March 2004 his blood pressure was 183/100.  Further, in April 2005 he had blood pressure readings of 148/100, 173/99, and 150/100.  It was noted in April 2005 that the Veteran's blood pressure was better controlled in the past and was recently more elevated.  In April 2005, an additional medication was added to his treatment regimen.  For the foregoing reasons, the Board finds that service connection is warranted.


ORDER

Service connection for hypertension is granted.


REMAND

The Veteran also seeks service connection for residuals of right hand injury.  A March 2004 service treatment record indicates that the Veteran complained of right hand soreness and right thumb pain.  It was noted that he had a past history of right thumb fracture.  He had decreased range of motion of the right thumb secondary to pain.  He was diagnosed with right thumb strain.  Another March 2004 service treatment record shows treatment for a left leg injury with a report of having fallen from a flatbed trailer, but there was no report of a right hand injury.  The Veteran has testified that he injured his right hand due to the fall from the trailer.  He reports problems with his hand since that injury, including constant pain.  VA treatment records note that x-rays of the right hand show an old healed fracture with degenerative changes. 

The Veteran was provided a VA examination in January 2013.  The examiner diagnosed residuals of right hand contusion.  He stated that although the Veteran provided a competent lay report, he did not have sufficient documented evidence from the service records to support the occurrence of a hand injury during service.

The Board finds that the VA examiner's opinion is inadequate.  His opinion is inadequate because he does not provide an opinion on whether there is a relation between the Veteran's in-service right thumb strain and current degenerative changes of the right hand.  

In January 2014, the Veteran was provided a VA Gulf War Protocol examination.  A January 2013 diagnosis of right hand degenerative joint disease was noted.  In addition, a March 2004 diagnosis of right thumb strain was also noted.  However, the examiner did not provide an opinion on whether there is a relation between the Veteran's in-service right thumb strain and current degenerative joint disease.

Unfortunately, another remand is required in this case.  The Board finds that a remand is necessary in order to ensure compliance with the May 2011 remand directive that instructed the VA examiner to provide a complete clinical rationale for any opinion expressed by the examiner.  Stegall, 11 Vet. App. at 271.  While the Board regrets the additional delay, it is necessary to ensure that the Veteran is provided another VA examination.

As discussed in the introduction, the Veteran submitted October 2015 NODs to the RO's January 2015, June 2015, and July 2015 rating decisions.  To date, no SOC has been furnished for the issues presented in the rating decisions.  As the timely NODs placed these issues in appellate status, these matters must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any VA and private medical treatment providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization, obtain such records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file

2.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding issues 3 to 8 listed on the cover page.

This is required unless these matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

3.  After associating with the claims folder any pertinent outstanding records, afford the Veteran a VA examination to determine the nature and etiology of his right hand disability.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not that the claimed right hand disability had onset in or is causally related to a period of active duty service.  In offering this assessment, the examiner must acknowledge and discuss the competent lay report of the Veteran.  The examiner is to address whether there is any relation to the Veteran's in-service right thumb sprain and current right hand degenerative joint disease.

4.  Then readjudicate the appeal.  If the benefits sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


